Citation Nr: 1721604	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-10 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches prior to August 7, 2015.

2.  Entitlement to a disability rating in excess of 50 percent for migraine headaches from August 7, 2015.  

3.  Entitlement to a disability rating in excess of 20 percent for plantar fasciitis of the right foot with calcaneal spur and hallux valgus.

4.  Entitlement to an initial disability rating in excess of 20 percent for plantar fasciitis of the left foot with calcaneal spur and hallux valgus.

5.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1994 to November 1997.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2015, the Board remanded this case for further development.

As a final preliminary note, the Board observes that the Veteran reports having psychiatric problems related to his service-connected headache disorder, to include social and industrial impairment, see Jones v. Brown, 7 Vet. App. 134, 138 (1994) as well as since his period of active duty.  If the Veteran wants to file a claim of service connection for psychiatric disability, to include as secondary to the impact of his service-connected headache disorder, he needs to file an application seeking this benefit on the appropriate form.  See 38 C.F.R. § 3.155 (2016); see also Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660 (Sept. 25, 2014) (amending, inter alia, 38 C.F.R. § 3.155, entitled "Informal claims").  This matter is referred to the agency of original jurisdiction for appropriate action.


FINDINGS OF FACT

1.  Prior to August 7, 2015, the Veteran's migraine headaches are characterized by prostrating attacks averaging one in two months over the last several months, but not by prostrating attacks occurring on an average once a month over last several months.  

2.  From August 7, 2015, the Veteran's migraine headaches are characterized by prostrating attacks occurring on an average once a month over a period of several months.  

3.  The Veteran's plantar fasciitis of the right foot with calcaneal spur and hallux valgus is characterized by severe symptomatology but not analogous to loss of use of the foot.  

4.  The Veteran's plantar fasciitis of the left foot with calcaneal spur and hallux valgus is characterized by severe symptomatology but not analogous to loss of use of the foot.  

5.  The Veteran was employed full-time in May 2016, August 2015, and for the majority of the time since he left service.  


CONCLUSIONS OF LAW

1.  Prior to August 7, 2015, the criteria for a rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2016).

2.  From August 7, 2015, the criteria for a rating in excess of 50 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2016).

3.  The criteria for a disability rating of 30 percent for plantar fasciitis of the right foot with calcaneal spur and hallux valgus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5284 (2016).

4.  The criteria for a disability rating of 30 percent for plantar fasciitis of the left foot with calcaneal spur and hallux valgus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5284 (2016).

5.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The pending claim for increased rating was filed on November 19, 2009.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to when the claim was filed.  38 C.F.R. § 3.400(o).

A.  Schedular ratings - migraine headaches

Under Diagnostic Code 8100, the Veteran has an initial disability rating of 30 percent from December 1, 1997, and a 50 percent disability rating from August 7, 2015.  Under that code, a 50 percent rating is appropriate with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.  A 30 percent rating is appropriate with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A 10 percent rating is appropriate with characteristic prostrating attacks averaging one in two months over the last several months.  Id.  A 10 percent rating is appropriate with less frequent attacks.  Id.

A January 2010 VA examination reported that the Veteran experiences migraines roughly four times per day for a duration of two hours.  However, the Veteran was able to take medication and go to work while experiencing the headaches.  Subsequent VA medical records report a history of chronic headaches and migraine medication overuse.  The Board notes an October 2014 complaint of a severe migraine lasting three days and complaints of a migraine in December 2014.  These two attacks are the best evidence before August 2015 of completely prostrating and prolonged attacks, although such an incidence cannot qualify as "very frequent" so as to justify a 50 percent disability rating during this time.  The Board also notes that a December 2014 VA vocational rehabilitation note reports that the Veteran was consistently employed from May 2009 to February 2014, which suggests that there was not severe economic inadaptability.  Overall, the symptoms reported prior to August 7, 2015, are consistent with characteristic prostrating attacks occurring on an average once a month over the course of several months.  Such symptomatology justifies the 30 percent rating assigned by the RO prior to August 7, 2015.  

On August 7, 2015, a VA examination noted that the Veteran had taken six days off in the last five months due to headaches.  This is the first evidence of record of characteristic attacks occurring greater than once a month on average with severe economic inadaptability.  Such symptomatology is consistent with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  Based on findings of this report, the RO increased the rating for the Veteran's headache disorder to 50 percent, effective August 7, 2015.  

The record does not indicate that additional staged ratings are appropriate.  

In reaching these conclusions, the Board has considered the Veteran's lay testimony.  This includes his wife's January 2010 lay testimony about how the Veteran's headaches negatively affect his interactions with his family.  These statements are consistent with the Veteran's own lay statements.  The Board notes that the Veteran and his wife are competent to testify about headaches and their effect on familial relationships because such testimony is within the knowledge and observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Unfortunately, such testimony is insufficient to justify an increased rating in excess of 30 percent prior to August 2015, because such testimony does not provide evidence of symptomatology consistent with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The Veteran has questioned why he is not entitled to an increase relative to his March 2010 notice of disagreement.  See April 2016 notice of disagreement (VBMS receipt date May 7, 2016).  The reason is that August 7, 2015, and no earlier, is the date for which the evidence of record first indicates symptomatology sufficient to justify a disability rating of 50 percent.  

B.  Schedular ratings - right and left foot disorders

The Veteran is service-connected for plantar fasciitis, right foot, with calcaneal spur and hallux valgus.  For this right foot injury, he is rated at 0 percent from December 1, 1997, and at 20 percent from October 29, 1999, both under Diagnostic Code 5284.  The Veteran is also service connected for plantar fasciitis, right foot, with calcaneal spur and hallux valgus.  For this left foot injury, he is rated at 20 percent from December 7, 2001 under Diagnostic Code 5284.  

Under Diagnostic Code 5284, a 10 percent rating is appropriate for moderate symptomatology.  38 C.F.R. § 4.71a.  A 20 percent rating is appropriate for moderately severe symptomatology.  Id.  A 30 percent rating is appropriate for severe symptomatology.  Id.  A 40 percent rating is appropriate for actual loss of use of the foot.  Id.

The words "mild," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In a January 2010 VA examination, the Veteran reported pain in both ankles at a level 9 from 1 to 10, that the pain is exacerbated by physical activity, and that while standing and walking there is stiffness, swelling and fatigue.  But the Veteran also reported that he could function with medication, that there was no weakness with standing, sitting, or at rest, and that the Veteran had never been hospitalized for his foot conditions.  His subsequent VA medical records contain frequent reports of foot pain, with pain sometimes reaching a level of 10.  In an August 2015 VA examination, the Veteran reported that he was not currently experiencing pain in the feet being evaluated, but that he experienced pain in the mornings that got better and then worse as the day went on.  In an August 2015 kinesiotherapy initial evaluation note, the Veteran stated that he exercises regularly (with limitations due to thigh pain), works daily, and rides a bicycle.  The Veteran has also stated that he has been receiving insoles from the VA, that these insoles are not helping, and that doctors have told him that he can no longer receive steroid shots for his feet because the shots are destroying his bone marrow.  See May 2016 SSOC notice response.  The Board notes that the Veteran is competent to testify about pain intensity, pain duration, his use of insoles, the effectiveness of insoles, and what doctors have told him about steroid shots because all of this testimony is within the personal observations and knowledge of lay witnesses.  See Barr, 21 Vet. App. at 307.  

The evidence of record indicates that Veteran's symptomatology is consistent with moderately severe foot injuries.  While the presence of pain is constant, the level of pain is not consistently severe and does not prohibit walking, exercising, or riding a bicycle.  There is at least one report that there is no pain at rest.  The Board notes, however, that the Veteran has been prescribed numerous treatments to ameliorate his foot pain and functional impairment.  As such, resolving all reasonable doubt in his favor the Board finds that the Veteran's right foot and left foot disability most closely approximate the criteria for a rating of 30 percent rating for severe impairment.  The record does not support additional staged ratings.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).  

II.  TDIU

The Veteran is claiming entitlement to individual unemployability due to service-connected disability (TDIU).    

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment is not considered substantially gainful employment.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

The Veteran's service-connected disabilities are migraine headaches at 50 percent, plantar fasciitis, right foot, with calcaneal spur and hallux valgus at 20 percent, and  plantar fasciitis, right foot, with calcaneal spur and hallux valgus at 20 percent, with a combined rating of 70 percent.  The Veteran meets the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

On October 8, 2014, the Veteran submitted a claim for TDIU.  At that time, he stated that his disability affected full-time employment in May 2013.  He also stated that February 2, 2014 was the date that he last worked full-time and that he became too disabled to work on February 3, 2014.  

In a December 2014 VA vocational rehabilitation note, the Veteran outlined his work history since leaving service in November 1997.  From June 1998 to January 2003, he was a warehouse coordinator.  From January 2003 to December 2005, he was an inventory controller and purchaser.  From February 2007 to June 2008, he was an assistant general manager for a home services company.  From May 2009 to February 2014, he was a fabrication technician.  

At the August 2015 VA medical examination, the Veteran reported that he was gainfully employed full-time and had taken a new job five months ago.  In an August 2015 VA kinesiotherapy initial evaluation note, the Veteran reported that he worked daily.  In a May 2016 SSOC notice response, the Veteran stated that he uses his feet to survive work in a warehouse and that his livelihood depends on the use of his feet to take care of his family.

The evidence shows that the Veteran is not unemployable because of his service-connected disabilities.  He appears to have worked full-time from at least August 2015 to May 2016.  While his foot conditions and headache disorders affect his ability to work, they do not prohibit him from working full-time.  Additionally, in light of the Veteran's extensive prior experience as a warehouse coordinator, inventory controller and purchaser, and assistant general manager, it appears that the Veteran maintains the ability to perform sedentary work.  

Given the overall disability picture, and the Veteran's history of employment, the Board finds that the evidence as a whole establishes that the Veteran retains the ability to obtain and maintain employment.  Thus, this issue must be denied.



ORDER

Prior to August 7, 2015, entitlement to an initial disability rating in excess of 30 percent for migraine headaches is denied.

From August 7, 2015, entitlement to a disability rating in excess of 50 percent for migraine headaches is denied.

Entitlement to a disability rating in excess of 20 percent for plantar fasciitis of the right foot with calcaneal spur and hallux valgus is denied.

Entitlement to an initial disability rating in excess of 20 percent for plantar fasciitis of the left foot with calcaneal spur and hallux valgus is denied.  

Entitlement to a total disability rating on the basis of individual unemployability (TDIU) is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


